DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features recited in Applicant’s independent claims 1, 9 and 15.  These features include (using claim 1 as an example): 

a computer-implemented method comprising: 
generating frames that include virtual content; 
determining a location of the virtual content in the frames; 
convolving, by a processor, a test pattern at the location of the virtual content; 
generating a calibration frame based on the convolving; and 
applying the calibration frame to the frames that include the virtual content.

The closest prior art to the above claim features includes what has been made of record per Applicant’s IDS and what is included in the attached PTO-892.  
Of note is the following (not intended to be exhaustive):
U.S. Patent Application Publication No. 2006/0122515, teaches a calibration procedure that includes projecting a target pattern onto a fluorescent screen, 
U.S. Patent Application Publication No. 2015/0086091, generally related to detecting of images within a larger dataset, teaches a classifier trainer that can apply features to a set of training data.  Performing this task can include convolving a feature within a given source image to generate a feature image (see e.g. para. 35). 

The prior art, individually, teaches different features of Applicant’s independent claims separately. However, it is of the examiner’s view that the specific combination of features, as recited in Applicant’s independent claims, would not have been obvious over the combination of prior art, those mentioned above and also cited throughout the application (see IDS and PTO-892 attached to this official action). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613